Citation Nr: 1419364	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-43 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Texas Health Care System


THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) North Texas Health Care System. 


REMAND

In the November 2010 substantive appeal, the Veteran initially checked a box indicating he did not want a Board hearing.  However, immediately thereafter, he specifically typed "I request a hearing face to face with member(s) of local VA Medical Center, or if not applicable, a hearing with the Board at the VA Regional Center Waco."  The Board finds that the Veteran has requested a hearing before the Board.  There is no indication that he has withdrawn that request.  

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700 (2013); 38 U.S.C.A. § 7107 (West 2002 & Supp. 2013).  Thus, a remand of this appeal is warranted to schedule a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO.  Notify the Veteran and representative of the date, time, and place of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



